This communication is provided as a courtesy to address your concerns set forth in correspondence filed on 11/29/2021 which has been placed in the record as the merits of the invention are discussed.  The correspondence has not been treated regarding the merits of the claimed invention since the application is currently in abandoned status and therefore currently outside the jurisdiction of the examiner and her supervisor.  
The Applicant’s letter filed on 11/29/2021 sets forth the following concerns and feedback:
The Applicant does not agree with the examiner’s rejection of claims 21-25 under 35 U.S.C. 103 as being unpatentable over Hollander US 2004/0031098.  
Applicant contends that the modification is structurally different from and not made obvious by Hollander’s invention.  
The 35 U.S.C. 103 obviousness rejection is dependent on subjective evaluation and stifles innovation.
Too many obstacles stall the patent process resulting in layers of failed applications.

Thank you for providing feedback regarding your experience in AU3649.  Part of the USPTO’s mission is to provide high quality and timely examination of patent applications and provide clear and comprehensive office actions so applicants may make informed decisions regarding their patent applications and protecting their intellectual property. 

During examination, examiners perform quasi-judicial functions to objectively determine facts and draw factual and legal conclusions so as to provide the basis of an official action. For example, examiners follow objective technical and legal guidelines in making a proper determination of obviousness under 35 USC 103 including providing an appropriate supporting rationale for finding a claimed invention obvious in light of the prior art as set forth in MPEP 2141 and consistent with the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  During examination, there are many legal and procedural safeguards for applicants to request clarification and understanding of the written record or challenge the examiner’s position including by argument, with or without amendment to the claims, and through the appeal process.  

USPTO employees, patent applicants and patent practitioners must follow the patent laws set forth in Title 35 of the United States Code and patent regulations set forth in Title 37 of the Code of Federal Regulations (CFR).  The Manual of Patent Practice and Procedure (MPEP) is a publically available compilation of laws, rules, practices and procedures governing the prosecution of patent applications before the USPTO.  Education and familiarity with the patent process is an important first step to develop an intellectual property strategy that can yield substantial economic benefits for independent 
For applicants representing themselves, the USPTO website provides a wealth of resources (e.g., https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources) on patenting basics and path to patent events (e.g., https://www.uspto.gov/about-us/events) including “Understanding parts of 35 U.S.C 102 and 103 rejections”, which may be viewed by accessing the following link:  https://www.uspto.gov/patents-application-process/inventor-info-chat.  

In closing, if you did not intend your application to become abandoned, you are encouraged to reach out to the USPTO’s Office of Petitions Help Desk for information regarding revival of unintentionally abandoned applications.  The Office of Petitions Help Desk is staffed by experienced petitions professionals who can assist you with any questions regarding the petition process. The Office of Petitions Help Desk can be reached by calling 571-272-3282, the Help Desk operates Monday – Friday 8:30 AM - 5:00 PM (ET). 
I hope you have found this information useful. Should there be any questions about this communication, please contact Supervisory Patent Examiner, Darnell Jayne at the number listed below.

Sincerely,
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        
Telephone: 571-272-7723